NOTE: This order is nonprecedential.

United States Court of Appeals
for the Federal Circuit

ACCENTURE GLOBAL SERVICES, GMBH AND
ACCENTURE LLP,
Plaintiffs-Appellants,

V.

GUIDEVVIRE SOFTWARE, INC.,
Defendcr,nt-Appellee.

2011-1486

Appeal from the United States District C0urt for the
District of Delaware in case no. 07-CV-0826, Judge Sue L.
Robinson.

ON MOTION

Before NEVVMAN, Circuit Judge.
O R D E R

Guidewire Software Inc. moVes, pursuant to Federal
Circuit Rule 30(B)(2)(C), to strike references to what it
asserts are impermissible block citations in the reply brief
of Accenture Global Services GmbH and Accenture LLP
(collectively, Accenture), and to require Accenture to file a

ACCENTURE V. GUIDEWIRE 2

corrected reply brief and appendix. Accenture opposes.
Guidewire replies

Upon consideration thereof,
IT Is ORDERED THAT:

The motion is denied.

FoR THE CoURT

  0  /sf Jan Horbaly
Date J an Horbaly
Clerk
cc: Mark A. Lemley, Esq. LED
J. Michael Jakes, Esq. u_s_coug$l;p AppF_AW_FOH
1'~."'. """""" '“"_'§
S23 MAY 30 ruiz
JAN HORBALY

CLERK